Exhibit 10.1

 

 

 

 

STOCK PURCHASE AGREEMENT

 

 

 

entered into by and among

 

 

 

JERRY HANSEN,

an individual residing in the State of Utah

 

TRACY JOHNSON,

an individual residing in the State of Utah

 

and

 

THE PI FOUNDATION, INC.,

a Utah nonprofit corporation,

 

collectively, “Seller”

 

 

and

 

 

KLEANGAS ENERGY TECHNOLOGIES, INC.,

a Delaware corporation

(“Buyer”)

 

 

 

 

 

 

 

 

 

 

 

Effective as of July 22, 2014

 

 

STOCK PURCHASE AGREEMENT

TABLE OF CONTENTS



  Page ARTICLE I - ACQUISITION AND SALE OF stock 1 1.1   Sale, Assignment and
Transfer. 1 1.2   Newly Issued Stock. 1 1.3   Purchase Price. 1 1.4   Loan
Payments. 3 1.5   Closing Deliveries. 3 ARTICLE II - REPRESENTATIONS AND
WARRANTIES OF JERRY HANSEN AND TRACY JOHNSON 4 2.1   Organization of the
Company. 4 2.2   Status and Effect of Delivery of the Stock owned by Hansen and
Johnson. 4 2.3   Authority. 5 2.4   No Conflicts. 5 2.5   Performance of
Obligations. 5 2.6   Stock. 5 2.7   Financial Statements. 6 2.8   Operations
Since December 31, 2013. 6 2.9   Taxes. 6 2.10   Licenses. 6 2.11   Title to
Property. 7 2.12   No Undisclosed Events, Liabilities, Developments or
Circumstances. 7 2.13   No Violations, Litigation or Regulatory Action. 7
2.14   Personal Property. 7 2.15   Disclosure. 7 2.16   Assumption of Risk
Concerning Buyer’s Financial Condition. 8 ARTICLE III - REPRESENTATIONS AND
WARRANTIES OF the PI Fund 8 3.1   Status and Effect of Delivery of the Stock
owned by the PI Fund. 8 3.2   Authority. 8

 

 



 

 

 



ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF BUYER 8 4.1   Organization of
Buyer. 8 4.2   Authority. 8 4.3   No Conflicts. 9 4.4   No Litigation. 9
4.5   Investment Representation. 9 4.6   Accredited Investor Status. 9
4.7   Information. 10 4.10   Securities Laws. 10 4.11   Opportunity to
Investigate. 10 4.12   Information Provided to Buyer. 10 4.13   Future Plans and
Prospects of the Company. 10 4.14   No Governmental Review. 11 4.15   Investment
Risks. 11 4.16   Possible Loss of Investment. 11 4.17   Suitable Investment. 11
4.18   No Intent to Assign the Stock. 11 4.19   Qualifications of Buyer. 11
4.20   No Nominee Ownership of the Stock. 11 4.21   No General Solicitation. 11
4.22   Backup Withholding. 11 4.23   Buyer’s Legal Counsel. 12 4.24   Buyer’s
Financial Qualification. 12 4.25   Disclosure. 12 ARTICLE V - ACTIONS PRIOR TO
THE CLOSING DATE 12 5.1   Due Diligence Information by the Buyer. 12
5.2   Preservation of Representations and Warranties. 13 5.3   No Public
Announcements. 13 5.4   Accounting Transition. 13

 

 



 

 

 



ARTICLE VI - CONDITIONS TO OBLIGATIONS OF BUYER 13 6.1   No Misrepresentation of
Breach of Covenants and Warranties. 13 6.2   Corporate Action. 13 6.3   No
Restraint or Litigation. 14 ARTICLE VII - CONDITIONS TO OBLIGATIONS OF SELLER 14
7.1   No Misrepresentations or Breach of Covenants and Warranties. 14
7.2   Corporate Action. 14 7.3   No Restraint or Litigation. 14 ARTICLE VIII -
INDEMNIFICATION 14 8.1   Indemnification by Jerry Hansen and Tracy Johnson. 14
8.2   Indemnification by the Buyer. 14 8.3   Notice of Claims. 15
8.4   Cooperation. 15 8.5   Objections. 15 8.6   Limitation on Damages. 16
ARTICLE IX - TERMINATION 16 ARTICLE X - GENERAL PROVISIONS 17
10.1   Confidential Nature of Information. 17 10.2   Governing Law. 17
10.3   Notices. 17 10.4   Successors and Assigns. 18 10.5   Entire Agreement;
Amendments. 18 10.6   Waivers. 18 10.7   Expenses. 19 10.8   Severability. 19
10.9   No Set-Off. 19 10.10   Incorporation of Recitals and Exhibits. 19
10.11   Execution of Counterparts. 19 10.12   Arbitration of Disputes. 19

 



 

 

 



10.13   Time is of the Essence. 21 10.14   Further Assurances. 21
10.15   Jurisdiction and Venue. 21





 

 

List of Exhibits, Schedules and Index

 

 

Exhibit A - Note

Exhibit B - Security Agreement

Exhibit C - Stock Pledge Agreement

Exhibit D - Control Agreement

Exhibit E - Mortgage

Exhibit F - Stock Power

 

Schedule 2.12 - Events, Liabilities, Developments and Circumstances

Schedule 2.13(b) - Lawsuits, Claims, Suits, Proceedings and Investigations

 

 

 

STOCK PURCHASE AGREEMENT

 

 

This STOCK PURCHASE AGREEMENT (the “Agreement”) is executed and delivered as of
July 22, 2014 (the “Effective Date”), by and among JERRY HANSEN, an individual
residing in the State of Utah (“Hansen”), TRACY JOHNSON, an individual residing
in the State of Utah (“ Johnson”), and THE PI FOUNDATION, INC., a Utah nonprofit
corporation (the “PI Fund”) (collectively herein, severally and not jointly,
“Seller”), and KLEANGAS ENERGY TECHNOLOGIES, INC., a Delaware corporation
(“Buyer”). Seller and Buyer are referred to collectively herein as the “Parties”
and sometimes individually as a “Party.”

Recitals

A.                Seller owns all of the issued and outstanding shares of common
stock (the “Stock”) of the Company, Inc., a Wisconsin corporation (the
“Company”).

B.                 Seller wishes to sell the Stock to Buyer, and Buyer wishes to
purchase the Stock from Seller, on the terms of this Agreement.

C.                 Seller desires to sell, assign and transfer unto Buyer all of
Seller’s right, title and interest in and to the Stock on the terms and subject
to the full satisfaction of all of the conditions contained herein.

Agreement

Therefore, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows.

ARTICLE I - ACQUISITION AND SALE OF stock

1.1              Sale, Assignment and Transfer. Upon the terms and subject to
the conditions of this Agreement, on the Closing Date (as defined in Section
1.3), Seller will sell, assign, transfer and set over unto Buyer, and Buyer will
purchase from Seller, all of the right, title and interest of Seller in and to
the Stock, free and clear of all liens, claims, security interests, pledges and
encumbrances.

1.2              Newly Issued Stock. At the Closing, Buyer will purchase 833,333
shares of newly issued stock of the Company for a purchase price of $1,300,000.
The Company will use the purchase price it receives from issuance of the stock
to pay off a commercial loan owed by the Company to Bank (referred to by the
Parties as the “Large Loan”) in approximately the same amount.

1.3              Purchase Price. This Agreement and the other Transaction
Documents (defined below) will be held in escrow for up to ninety days while the
Buyer raises funds to pay the Purchase Price. Deliveries will be made out of
escrow as provided in separate Escrow Instructions and an Escrow Agreement. The
purchase price (the “Purchase Price”) for the Stock will vary, depending on when
deliveries are made out of escrow. The date of delivery out of

Table of Contents1 

 

escrow if a closing occurs is referred to herein as the “Closing Date.” The
Purchase Price will be paid to Seller as follows.

(a)                If the Closing Date occurs in August, 2014, the Purchase
Price will be $7,281,555 plus the amount of “Other Current Assets” shown on the
Company’s balance sheet, calculated as of the Closing Date, paid $219,551 in
cash by wire transfer of immediately available funds to an account or accounts
designated by Jerry Hansen on behalf of Seller and by delivery to Seller of a
Secured Promissory Note (the “Note”) in the principal amount of $7,062,004. The
Note will be in substantially the form of Exhibit A attached. When the Purchase
Price is paid, Jerry Hansen and Tracy Johnson will pay off the amount of “Other
Current Assets” on the Company’s balance sheet as of the Closing Date.

(b)               If the Closing Date occurs in September, 2014, the Purchase
Price will be $7,301,174 plus the amount of “Other Current Assets” shown on the
Company’s balance sheet, calculated as of the Closing Date, paid $239,170 in
cash by wire transfer of immediately available funds to an account or accounts
designated by Jerry Hansen on behalf of Seller and by delivery to Seller of the
Note in the principal amount of $7,062,004. The Note will be in substantially
the form of Exhibit A attached. When the Purchase Price is paid, Jerry Hansen
and Tracy Johnson will pay off the amount of “Other Current Assets” on the
Company’s balance sheet as of the Closing Date.

(c)                If the Closing Date occurs in October, 2014, the Purchase
Price will be $7,320,860 plus the amount of “Other Current Assets” shown on the
Company’s balance sheet, calculated as of the Closing Date, paid $258,856 in
cash by wire transfer of immediately available funds to an account or accounts
designated by Jerry Hansen on behalf of Seller and by delivery to Seller of the
Note in the principal amount of $7,062,004. The Note will be in substantially
the form of Exhibit A attached. When the Purchase Price is paid, Jerry Hansen
and Tracy Johnson will pay off the amount of “Other Current Assets” on the
Company’s balance sheet as of the Closing Date.

(d)               The Note will bear no interest. The Note will require Buyer to
make fifteen monthly payments of principal on the terms and in the amount
provided in the Note.

(e)                The Note will be secured by a first priority perfected
security interest as evidenced in the Security Agreement in substantially the
form of Exhibit B attached, dated as of the Effective Date, that encumbers all
of the assets of the Company. The Note will further be secured by a Stock Pledge
Agreement in substantially the form of Exhibit C attached, dated as of the
Effective Date, that encumbers the Stock (including the newly issued 833,333
shares of stock described in Section 1.2 above), together with a Control
Agreement in substantially the form of Exhibit D attached, together with a
Mortgage on the Fiber Recovery Building in substantially the form of Exhibit E
attached, together with all stock powers, endorsements and other security
documents and other

Table of Contents2 

 

agreements of any kind whatsoever entered into in connection with the
transactions contemplated in this Agreement (collectively, the “Security
Documents”).

(f)                The Stock Pledge Agreement will require the Buyer, as pledgor
under the Stock Purchase Agreement, to deliver to Seller monthly reports for as
long as amounts are owed under the Note. The monthly reports will summarize for
Seller’s benefit all maintenance of the property of the Company performed by
Buyer and the Company, and will contain current monthly and year to date
financial statements (balance sheet and income statement) of the Company. The
monthly reports will also inform Seller of material developments, both positive
and adverse, that affect the Company and its assets during the preceding month.

(g)               The Note will give the Buyer, as maker of the Note, the option
of missing up to two monthly payments without penalty or interest during the
Note’s initial fifteen month term. The Note will also allow the Buyer, as maker
of the Note, to elect to extend the Maturity Date of the Note from fifteen
months beginning on the Closing Date to eighteen months beginning on the Closing
Date, if the maker notifies the holder of the Note of the maker’s wish to extend
the Maturity Date, amounts owed under the Note will bear interest at the rate of
twelve percent per annum during the three month extension term.

(h)               All payments due under the Note will be made on Buyer’s behalf
by, determined in Seller’s sole discretion, either (i) Buyer or (ii) [Pyrenees
Investments, LLC] (the “Payment Agent”), a line of credit lender to Buyer. If
requested by Seller, Buyer will cause the Payment Agent to enter into an
agreement with Seller that provides for and requires that all monthly payments
and all other amounts due under the Note be made by the Payment Agent directly
to Seller.

(i)                 Seller will at all times be entitled to direct that all
payments made under the Note will be sent to one or more separate bank accounts
in the name of each of the persons referred to herein as “Seller,” in whatever
relative amounts that Jerry Hansen specifies.

1.4              Loan Payments. On the Closing Date, the Buyer will, in addition
to the payments described above, pay off in full the “Large Loan.” On the
Closing Date, the Seller will use cash it receives as part of the initial
Purchase Price payment to pay off the intercompany payables owed by the Company
to Jerry Hansen, Tracy Johnson and Hawks Rest, LLC in the approximate amount of
$460,000. On the date that is two months after the Closing Date, the Buyer will
contribute funds to the Company sufficient to allow the Company to pay off in
full the “Small Loan.”

1.5              Closing Deliveries. In addition to the respective deliveries on
the Closing Date set forth in Articles 6 and 7 hereof, the Parties will deliver
the following on the Closing Date:

Table of Contents3 

 

(a)                Seller will deliver to the Buyer share certificates
evidencing the Stock duly signed with signature medallion guaranteed and further
assign to the Buyer the Stock by a stock power in substantially the form of
Exhibit F attached, or, in Seller’s discretion by an Assignment and Bill of Sale
covering the Stock, or, in Seller’s discretion, Seller may cause the Company to
cancel the Stock as of the Effective Date and issue and deliver to Buyer a new
stock certificate registered in Buyer’s name evidencing ownership of the Stock
by Buyer. If requested by Seller, Buyer will endorse in blank or provide stock
powers for all stock certificates that Buyer receives from Seller and Buyer will
deliver all such endorsed certificates and stock powers to Seller at the
Closing. Seller will be entitled to record the Mortgage encumbering the Fiber
Recovery Building in the real estate records of Marathon County, Wisconsin and
in any other offices or records as Seller will determines.

(b)               Buyer will deliver the Purchase Price by wire transfer of
immediately available funds in accordance with the Seller’s written wire
instructions, together with the Note, the Security Agreement, the Stock Pledge
Agreement, the Control Agreement and the assurance from the Payment Agent, all
as contemplated in Section 1.3 above.

                 ARTICLE II - REPRESENTATIONS AND WARRANTIES OF JERRY HANSEN AND
TRACY JOHNSON

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby (subject to all of the terms of this
Agreement), Jerry Hansen and Tracy Johnson hereby represent and warrant to
Buyer, in each case subject to their respective knowledge as of the Closing
Date, as follows. References below to Seller in this Article II are references
to Jerry Hansen and Tracy Johnson only, and are not references to the PI Fund.
References to the Stock in this Article II are references only to Stock owned by
Jerry Hansen and Tracy Johnson, unless the context requires otherwise. The only
representations and warranties made by the PI Fund under this Agreement are
contained in Article III below. All representations and warranties contained in
this Article II are qualified by Schedules 2.12 and 2.13(b).

2.1              Organization of the Company. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Wisconsin and is duly qualified to transact business as a foreign corporation
and is in good standing in each of the jurisdictions requiring such
qualification and in which the ownership, leasing or operation of the Company’s
assets or the conduct or nature of the Business requires such qualification. The
Company has full corporate power and authority to own its assets and conduct its
business as now being conducted (the “Business”). The Company owns no interest
in any other corporation, partnership or other business other than the Business.

2.2              Status and Effect of Delivery of the Stock owned by Hansen and
Johnson. Each Seller is the lawful owner of the Stock and has good title
thereto, free and clear of all liens, claims, security interests, pledges and
encumbrances. Each Seller’s sole ownership interest in the Company is
represented by certificates issued by the Company that evidence ownership of the
Stock. Except for this Agreement, there are no outstanding rights, options,
warrants,

Table of Contents4 

 

subscriptions or agreements of any kind to acquire from Seller any of the Stock.
The sale and assignment of the Stock by Seller to Buyer in accordance with this
Agreement will vest title to the Stock in Buyer, free and clear of all liens,
security interests, pledges and encumbrances.

2.3              Authority. Each Seller has full power and authority to enter
into this Agreement, to consummate the transactions contemplated hereby and to
comply with the terms, conditions and provisions hereof. The execution, delivery
and performance of this Agreement by Seller do not require any consent or
authorization by any other person. This Agreement is, and each other agreement
or instrument of Seller contemplated hereby will be, the legal, valid and
binding agreement of Seller, each enforceable in accordance with its respective
terms except (a) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting the enforcement
of creditors’ rights generally, (b) to the extent that such enforceability is
subject to the principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law) and (c) the discretion of the
court before which any enforcement proceedings may be brought (the
“Enforceability Exceptions”).

2.4              No Conflicts. Neither the execution and delivery of this
Agreement nor the consummation of any of the transactions contemplated hereby,
nor compliance with or fulfillment of the terms, conditions and provisions
hereof or thereof or of any agreement or instrument contemplated hereby will,
with or without the giving of notice or the passage of time, or both:

(a)                conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or loss of rights under, or
result in the creation or imposition of any security interest, lien or other
encumbrance upon any of the assets or properties of Seller under, its Articles
of Incorporation or bylaws or any note, instrument, agreement, mortgage, lease,
license, franchise, permit, judgment, order, award, decree or other
authorization, right, restriction or obligation to which Seller is a Party, or
under any statute, other law or regulatory provision affecting Seller, or

(b)               require the approval, consent, authorization or act of, or the
making by Seller of any declaration, filing or registration with, any third
party or any foreign, federal, state or local court, governmental authority or
body.

2.5              Performance of Obligations. Seller has delivered a true and
correct copy of the Company’s Articles of Incorporation, as amended, bylaws, and
corporate minute books to Buyer (the “Organizational Documents”).

2.6              Stock. The Stock (including the Stock owned by the PI Fund and
sold as provided in this Agreement represents all of the issued and outstanding
shares of common stock of the Company. The Company has 10,000,000 authorized and
5,000,244 issued and outstanding shares of common stock. At the Closing, the
Company will issue an 833,333 shares of newly issued stock to the Buyer. All
voting rights in the Company are vested exclusively in its shares of common
stock. All of the issued and outstanding shares of common stock of the Company
are validly authorized and issued and are fully paid and non-assessable, free of
preemptive rights

Table of Contents5 

 

(except as may be otherwise provided in the Company’s Articles of Incorporation
or required or permitted under applicable law), and have not been issued in
violation of federal or state securities laws. There are no outstanding
warrants, options, commitments or rights of any kind to acquire from the Company
any shares of its common stock or securities of any kind. Prior to the Closing
Date, the Company has and will have no obligation to acquire any of its issued
and outstanding shares of common stock or any other security issued by it from
any holder thereof. There are no voting agreements, voting trust agreements or
shareholder or similar agreements relating to any capital stock of the Company.

2.7              Financial Statements. Seller has delivered to Buyer true and
correct copies of (a) the reviewed balance sheet of the Company as of December
31, 2013 (the “2013 Balance Sheet”), the statement of operations for the
Company’s fiscal year ending December 31, 2013, statement of changes in
stockholders’ equity and statement of cash flows for the fiscal year ended
December 31, 2013, together with all notes to such financial statements and the
reports thereon as prepared by Brad Bradley Company, the Company’s independent
certified public accountants, and (b) the unaudited, internally prepared balance
sheet of the Company dated as of May 31, 2014 and the statement of operations,
statement of changes in stockholders’ equity and statement of cash flows for the
five months ended May 31, 2014.

2.8              Operations Since December 31, 2013. Except as may be disclosed
in Schedule 2.12 or 2.13(b), since December 31, 2013, there has been (a) no
material adverse change in the Company, the Business or its operations or
financial condition except as noted in the financial statements set forth in
Section 2.7 above, and (b) no material damage, destruction, loss or claim,
whether or not covered by insurance, or condemnation or other taking adversely
affecting in any material respect the assets or properties of the Company or the
Business. Since December 31, 2013, the Company has conducted its Business only
in the ordinary course and in conformity with past practice.

2.9              Taxes. The Company has timely filed all required federal,
state, county and local income, excise, withholding, property, sales, use,
franchise and other tax returns, declarations and reports which are required to
be filed on or before the Effective Date and has paid or reserved for all taxes
which have become due pursuant to such returns or pursuant to any assessment
which has become payable except for taxes which it has contested in good faith.
True and correct copies of all federal income tax returns of the Company for all
tax years ending on or after December 31, 2013 have been furnished to the Buyer.
The Company has not received a notice that any examination of or proceeding with
respect to any tax return or report of the Company is currently in progress and
there are no outstanding agreements or waivers extending the statutory period of
limitations applicable to any tax return of the Company.

2.10          Licenses. True and correct copies of all authorizations, grants,
permits and other licenses (collectively, “Licenses”) granted to the Company by
governmental agencies as of the Effective Date have previously been delivered to
Buyer. The Company is the exclusive holder of each of the Licenses, all of which
are in full force and effect and are not subject to any pending or threatened
challenge, revocation, amendment or forfeiture. No material default or breach
exists with respect to any of the Licenses and no event or condition exists
which but for the lapse of time or notice or both would constitute a material
default or breach with respect to any of the Licenses. True and correct copies
of all reports relating to the Licenses have been and will be

Table of Contents6 

 

timely filed with the appropriate body, and true and correct copies of such
reports have been and will be delivered to Buyer.

2.11          Title to Property. The Company has good title to all of its assets
and properties, free and clear of all liens, claims, charges, encumbrances,
security interests, defects in title, equities, covenants and other restrictions
of any kind except for (a) encumbrances which individually and in the aggregate
do not have a material adverse effect on any asset individually or the Business
in the aggregate or (b) the lien of taxes not yet due and payable.

2.12          No Undisclosed Events, Liabilities, Developments or Circumstances.
Except as disclosed in Schedule 2.12, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to occur or exist
with respect to the Company or any of its businesses, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise), that could reasonably likely have a Material Adverse Effect.
“Material Adverse Effect” means any material adverse effect on (a) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company, either
individually or taken as a whole, (b) the transactions contemplated hereby; or
(c) the authority or ability of the Company to perform any of its obligations
hereunder.

2.13          No Violations, Litigation or Regulatory Action.

(a)                The Company has complied in all material respects with all
material laws, regulations, rules, writs, injunctions, ordinances, franchises,
decrees or orders of any court or of any federal, state, municipal or other
government, governmental department, commission, board, bureau, agency or
instrumentality which are applicable to the Business or the Licenses;

(b)               Except as disclosed in Schedule 2.13(b), there are no
lawsuits, claims, suits, proceedings or investigations pending or, to the best
of Seller’s knowledge, threatened against the Company relating to the Business
or the Licenses.

(c)                There is no action, suit or proceeding pending or, to the
best of Seller’s knowledge, threatened against Seller or the Company, which
questions the legality or propriety of the transactions contemplated by this
Agreement or which may have a material adverse effect on Seller’s ability to
perform its obligations hereunder.

2.14          Personal Property. All of the material assets and properties of
the Company are in good operating condition, ordinary wear and tear excepted,
and are sufficient to carry on the Business as it is now conducted.

2.15          Disclosure. Except as expressly set forth herein, Seller disclaims
all express and implied warranties relating to the Stock and the Company and the
assets, agreements and other documents or status of the Company, including
without limitation any warranty regarding the Company’s future operations,
financial requirements or performance.

Table of Contents7 

 

2.16          Assumption of Risk Concerning Buyer’s Financial Condition. Seller
is voluntarily assuming certain risks associated with the sale of the Stock to
the Buyer, as described in this Section 2.16 below. Specifically, each Seller
agrees that (a) Buyer has not made, and Seller disclaims the existence of or its
reliance on, any representation by Buyer concerning the Buyer’s financial
condition or ability to pay the Note; (b) Seller is not relying on any
disclosure or non-disclosure concerning the Buyer’s financial condition made or
not made, or the completeness thereof, in connection with or arising out of the
sale of the Stock to the Buyer; and (c) Seller agrees not to assert against
Buyer or any of Buyer’s respective partners, representatives, agents or
affiliates claims that Buyer misrepresented or failed to disclose its financial
condition to Seller prior to Closing. Notwithstanding the foregoing
acknowledgements and agreements by Seller, however, even though Seller has
agreed not to assert claims of misrepresentation concerning Buyer’s financial
condition, nothing in this Section 2.16 will prevent Seller from exercising any
and all remedies at law or equity to which Seller is entitled under this
Agreement and the Security Documents should a breach of any of them occur.

                              ARTICLE III - REPRESENTATIONS AND WARRANTIES OF
the PI Fund

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby (subject to all of the terms of this
Agreement), the PI Fund hereby represents and warrants to Buyer, in each case
subject to the PI Fund’s knowledge as of the Closing Date, as follows.
References to the Stock in this Article III are references only to Stock owned
by the PI Fund.

3.1              Status and Effect of Delivery of the Stock owned by the PI
Fund. The PI Fund is the lawful owner of the Stock that it owns and has good
title thereto, free and clear of all liens, claims, security interests, pledges
and encumbrances. The PI Fund’s sole ownership interest in the Company is
represented by certificates issued by the Company that evidence ownership of the
Stock. Except for this Agreement, there are no outstanding rights, options,
warrants, subscriptions or agreements of any kind to acquire from The PI Fund
any of the Stock. The sale and assignment of the Stock by The PI Fund to Buyer
in accordance with this Agreement will vest title to the Stock in Buyer, free
and clear of all liens, security interests, pledges and encumbrances created by
or through the PI Fund.

3.2              Authority. The PI Fund has full power and authority to enter
into this Agreement, to consummate the transactions contemplated hereby and to
comply with the terms, conditions and provisions hereof.

                                  ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF
BUYER

As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated hereby (subject to all of the terms of this
Agreement), Buyer hereby represents and warrants to all of the persons described
herein as Seller as follows:

4.1              Organization of Buyer. Buyer is a corporation that is duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

4.2              Authority. Buyer has full power and authority to enter into
this Agreement, to consummate the transactions contemplated hereby and to comply
with the terms, conditions and

Table of Contents8 

 

provisions hereof. The execution, delivery and performance of this Agreement by
Buyer does not require any consent or authorization by any other person. This
Agreement is, and each other agreement or instrument of Buyer contemplated
hereby will be, the legal, valid and binding agreement of Buyer, each
enforceable in accordance with its respective terms except for the
Enforceability Exceptions. The Notes and Security Documents have been duly
authorized by the Buyer and, when duly executed and delivered in accordance with
their respective terms by each of the parties thereto, will constitute a valid
and legally binding agreement of the Buyer, enforceable against the Buyer in
accordance with their respective terms.

 

4.3              No Conflicts. Neither the execution and delivery of this
Agreement nor the consummation of any of the transactions contemplated hereby,
nor compliance with or fulfillment of the terms, conditions and provisions
hereof or thereof or of any agreement or instrument contemplated hereby will,
with or without the giving of notice or the passage of time, or both:

(a)                conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or loss of rights under, or
result in the creation or imposition of any security interest, lien or other
encumbrance upon any of the assets or properties of the Buyer under, its
Articles of Incorporation, bylaws or other governing documents, or any note,
instrument, agreement, mortgage, lease, license, franchise, permit, judgment,
order, award, decree or other authorization, right, restriction or obligation to
which the Buyer, or any owner of Buyer is a party or by which any of the assets
or properties of the Buyer is subject, or any statute, other law or regulatory
provision affecting Buyer, its assets or properties; or

(b)               require the approval, consent, authorization or act of, or the
making by Buyer of any declaration, filing or registration with, any limited
partner of Buyer, any third party or any foreign, federal, state or local court,
governmental authority or body.

4.4              No Litigation. There is no action, suit or proceeding pending
or, to the best knowledge of Buyer, threatened which questions the legality or
propriety of the transactions contemplated by this Agreement.

4.5              Investment Representation. Buyer is purchasing the Stock for
its own account and without any present view to distribute or resell same,
except as permitted under Section 10.5(a) hereof.

4.6              Accredited Investor Status. Such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D. The Buyer
understands that the Stock is being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and such Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Buyer to acquire the Stock.

Table of Contents9 

 

4.7              Information. The Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Stock which
have been requested by the Buyer. The Buyer understands that its investment in
the Stock involves a high degree of risk. The Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Stock. Buyer has
received and reviewed the following: 4.8 a notebook containing copies of
important contracts to which the Company is a party; and 4.9 any and all other
information about Company that the Buyer believes is or may be relevant to
Buyer’s decision to purchase the Stock, including obtaining copies of any or all
agreements or any other documents, instruments, licenses, correspondence,
litigation history, reports, certificates, agreements or other material in any
way pertaining to Company as Buyer has desired to review. All such materials are
referred to collectively herein as the “Information.”

4.10          Securities Laws. Except as disclosed in Section 4.10, Buyer is and
all of the transactions contemplated in this Agreement are, in full compliance
with all applicable federal and state securities laws and with all laws, rules
and regulations of any securities exchange or market pursuant to which shares of
stock of the Buyer are made.

4.11          Opportunity to Investigate. Buyer has also had the opportunity to
ask questions of, and receive answers from, the Company or an agent or a
representative of the Company concerning the terms and provisions of the
Business, the Company and the Information, and the business and affairs of the
Company and to obtain any additional information necessary to verify such
information, and Buyer has received such information concerning the Company as
Buyer considers necessary or advisable in order to form a decision concerning an
investment in the Company. Buyer further represents and warrants that in making
this investment, Buyer is not relying on any representation or warranty of any
person, entity or individual, other than the representations and warranties of
the Company set forth in this Agreement or otherwise provided in writing by an
authorized officer of the Company to Buyer.

4.12          Information Provided to Buyer. Buyer understands and acknowledges
that the Information which Buyer has received is not a prospectus, private
placement memorandum, offering circular, offering statement or similar
Information. Buyer understands that any Information that has been furnished to
Buyer has been furnished only as part of an overall furnishing of information
about the Company and that Buyer has viewed the Information with a critical
frame of mind and, to the extent that information contained in any Information
was deemed by Buyer to be important information in making an investment
decision, Buyer has discussed such information with the officers and other
personnel of the Company in order to form a better judgment regarding the
accuracy and adequacy of such information. Buyer agrees that no statement in any
Information, even if framed as a factual statement, will, of itself, constitute
a factual representation by the Company in light of the various purposes for
which any such Information may have been created or any such statement made.

4.13          Future Plans and Prospects of the Company. Buyer acknowledges and
understands that any information provided about the Company’s future plans and
prospects is uncertain and subject to all of the uncertainties inherent in
future predictions, as well as the risks described in the Information. Buyer
hereby agrees to accept all of the risks described in the Information.

Table of Contents10 

 

4.14          No Governmental Review. Buyer understands that purchase or
ownership of the Stock and the transactions contemplated in this Agreement have
not been scrutinized by the United States Securities and Exchange Commission
(the “Commission”) or by any state securities or other authority and, because of
the small number of persons solicited to invest in the Company and the private
nature of the placement, that all documents, records and books pertaining to
this investment have been made available to Buyer and Buyer’s representatives,
such as attorneys, accountants and/or purchaser representatives.

4.15          Investment Risks. Buyer realizes that this investment involves a
high degree of risk, including the risk of loss of all investment in the Company
and including, without limitation, the risks listed in Schedule D attached.

4.16          Possible Loss of Investment. Buyer is able to bear the economic
risk of the investment, including the total loss of such investment.

4.17          Suitable Investment. Buyer believes, in light of the information
provided pursuant to this Agreement and otherwise, that investing funds pursuant
to the terms of this Agreement is an appropriate and suitable investment for
Buyer.

4.18          No Intent to Assign the Stock. Buyer’s current financial condition
is such that (and Buyer expects Buyer’s financial condition to be such that in
the future) Buyer does not have any present or contemplated need to assign the
Stock to satisfy any existing or contemplated undertaking, need or indebtedness.
Buyer agrees that the Stock is not transferable.

4.19          Qualifications of Buyer. Buyer. Buyer is experienced and
knowledgeable in financial and business matters to the extent that Buyer is
capable of evaluating the merits and risks of the prospective investment in the
Company. Buyer has obtained, to the extent Buyer deems necessary, professional
advice with respect to the risks inherent in the investment in the Company and
acquisition of the Stock in light of Buyer’s financial condition and investment
needs. Buyer has been given access to full and complete information regarding
the Company and has utilized such access to Buyer’s satisfaction for the purpose
of obtaining information and, particularly, Buyer has obtained, and has had the
opportunity to obtain, information from the Company as set forth in Section 4.12
above.

4.20          No Nominee Ownership of the Stock. The Stock is being purchased by
the Buyer in Buyer’s name solely for Buyer’s own beneficial interest and not as
nominee for, on behalf of, for the beneficial interest of, or with the intention
to transfer to, any other person, trust or organization.

4.21          No General Solicitation. Buyer’s purchase of the Stock is not the
result of any general solicitation or general advertising, including, but not
limited to (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio; and (b) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.

4.22          Backup Withholding. Buyer certifies, under penalty of perjury,
that Buyer is not subject to the backup withholding provisions of the Internal
Revenue Code of 1986, as amended. Buyer understands that Buyer is subject to
backup withholding if: (a) Buyer fails to furnish a

Table of Contents11 

 

Social Security Number or Taxpayer Identification Number herein; (b) the
Internal Revenue Service notifies the Company that Buyer furnished an incorrect
Social Security Number or Taxpayer Identification Number; (c) Buyer is notified
that it is subject to backup withholding; or (d) Buyer fails to certify that
Buyer is not subject to backup withholding or Buyer fails to certify Buyer’s
Social Security Number or Taxpayer Identification Number.)

4.23          Buyer’s Legal Counsel. Buyer understands that: (a) the Company has
engaged legal counsel to represent the Company in connection with the offer and
sale of securities contemplated herein; (b) legal counsel engaged by the Company
does not represent Buyer or Buyer’s interests; and (c) Buyer is not relying on
legal counsel engaged by the Company in any way. Buyer has had the opportunity
to engage, and obtain advice from, Buyer’s own legal counsel with respect to the
investment contemplated herein. Seller’s legal counsel will be entitled to rely
on the provisions of this Section.

4.24          Buyer’s Financial Qualification. Buyer has, and on the Closing
Date will have, the requisite financial resources to fully and completely
undertake and perform Buyer’s obligations under this Agreement, including the
payment of the Purchase Price and all amounts owed under the Note to Seller.

4.25          Disclosure. None of the representations or warranties of Buyer
contained herein and none of the other information or documents furnished or to
be furnished to the Seller or any of its representatives by Buyer or its
representatives, is false or misleading in any material respect or omits to
state a fact herein or therein necessary to make the statements herein or
therein not misleading in any material respect.

ARTICLE V - ACTIONS PRIOR TO THE CLOSING DATE

Jerry Hansen, Tracy Johnson (referred to collectively in this Article V as
Seller) and the Buyer will take the following actions between the Effective Date
and the Closing Date:

5.1              Due Diligence Information by the Buyer. Seller will cause the
Company to afford to the partners, officers, employees and authorized
representatives (including, without limitation, independent public accountants
and attorneys) of the Buyer and its agents, at Buyer’s sole expense, reasonable
access upon reasonable notice and during normal business hours to contact
employees of Seller and the Company, to inspect and make copies of the Company’s
books and records reasonably requested by Buyer, to inspect the physical assets
and operations of the Business and to contact the Company’s vendors, other
parties to contracts with the Company, customers, lenders, employees, agents and
independent contractors. Information obtained by Buyer as described in the
preceding sentence is referred to herein as “Due Diligence Information.” Buyer
agrees that it will keep and maintain any and all Due Diligence Information
obtained by it, its agents, and counsel, confidential, and will not make use of
any such information other than for its evaluation of the transactions
contemplated herein and will return all such information, and all copies
thereof, to Seller if the transactions contemplated hereby do not close for any
reason. Buyer agrees that its investigation will be conducted in such a manner
as not to materially interfere with the operations of the Business.
Notwithstanding any other provision of this Agreement, Buyer agrees not to
contact or communicate with any customer,

Table of Contents12 

 

supplier or employee of the Company without first notifying the Company and
providing it the opportunity to be present during such contact.

5.2              Preservation of Representations and Warranties. Each of the
Parties will refrain from taking any action which would render any
representation or warranty contained in this Agreement inaccurate or untrue as
of the Closing Date and will use diligent efforts to keep such representations
and warranties true and correct. Each Party will promptly notify the other upon
discovery of any inaccuracy of any representation or warranty hereunder and will
commence to diligently remedy such inaccuracy to the extent such remedy is
practical. Such notification will not be deemed a modification or waiver of the
representation and warranty.

5.3              No Public Announcements. Neither of the Parties hereto will,
without the approval of the other Party (which may be unreasonably withheld),
make any press release or other public announcement concerning the transaction
contemplated by this Agreement, except as and to the extent that such Party will
be so obligated by law, in which case the other Party will be advised and the
Parties will use their best efforts to cause a mutually agreeable release or
announcement to be issued.

5.4              Accounting Transition. After the Closing, the Parties will
cooperate as reasonably necessary to effect a smooth accounting transition of
the Company to Buyer’s accountants and agents. The Parties will cause the
financial books and records of the Company to be closed as close as possible to
the Closing Date. Accounting methods will be used in closing such books which
will be consistent with those methods used in prior years and which do not have
the effect of distorting income or expenses. State, local and other taxes based
on items other than income or sales will be computed for the twelve (12) months
beginning January 1, 2014 and will be prorated on a daily basis for the year in
which the Closing Date occurs.

ARTICLE VI - CONDITIONS TO OBLIGATIONS OF BUYER

The obligations of the Buyer to consummate the transactions herein contemplated
are subject to the satisfaction on or prior to the Closing Date of the following
conditions, unless waived in writing by the Buyer:

6.1              No Misrepresentation of Breach of Covenants and Warranties.
There will have been no material breach by Seller in the performance of any of
its covenants and agreements herein; each of the representations and warranties
of Seller contained or referred to herein will be true and correct in all
material respects on the Closing Date as though made on the Closing Date, except
for changes therein specifically permitted by this Agreement; and there will
have been delivered to the Buyer a certificate or certificates to that effect,
dated the Closing Date, signed by and on behalf of Seller by its President.

6.2              Corporate Action. Seller will have taken all corporate action
necessary to approve the transactions contemplated by this Agreement, and Seller
will have furnished the Buyer with certified copies of resolutions adopted by
the Board of Directors of Seller, authorizing the performance by Seller of the
transactions contemplated hereby.

Table of Contents13 

 

6.3              No Restraint or Litigation. No action, suit, investigation or
proceeding will have been instituted or threatened by any third party,
governmental or regulatory agency to restrain, prohibit or otherwise challenge
the legality or validity of the transactions contemplated hereby.

                                 ARTICLE VII - CONDITIONS TO OBLIGATIONS OF
SELLER

The obligations of the Seller to consummate the transactions herein contemplated
are subject to the satisfaction on or prior to the Closing Date of the following
conditions unless waived in writing by the Seller:

7.1              No Misrepresentations or Breach of Covenants and Warranties.
There will have been no material breach by the Buyer in the performance of any
of its covenants and agreements herein; each of the representations and
warranties of Buyer contained or referred to herein will be true and correct in
all material respects on the Closing Date as though made on the Closing Date
except for changes therein specifically permitted by this Agreement; and there
will have been delivered to Seller a certificate to such effect, dated the
Closing Date, and signed on behalf of Buyer by any General Partner.

7.2              Corporate Action. Buyer will have taken all corporate action
necessary to approve the transactions contemplated by this Agreement, and Buyer
will have furnished Seller with certified copies of resolutions adopted by the
Board of Directors of Seller, authorizing the performance by Buyer of the
transactions contemplated hereby.

7.3              No Restraint or Litigation. No action, suit or proceeding will
have been instituted or threatened by any third party or governmental agency to
restrain, prohibit or otherwise challenge the legality or validity of the
transactions contemplated hereby.

ARTICLE VIII - INDEMNIFICATION

8.1              Indemnification by Jerry Hansen and Tracy Johnson. Jerry Hansen
and Tracy Johnson will indemnify, hold harmless, defend and bear all costs of
defending Buyer, together with its partners, and its and their successors,
heirs, personal representatives, trustees, beneficiaries, and assigns, from,
against and with respect to any and all damage, loss, deficiency, expense
(including, but not limited to, any court costs or expenses, and reasonable
attorneys’, accountants’ and expert witness fees or expenses), action, suit,
proceeding, demand, assessment or judgment (collectively, “Damages”) to or
against Buyer arising out of or in connection with any breach, inaccuracy or
violation of or non-performance by Jerry Hansen and Tracy Johnson of any of its
representations, warranties, covenants or agreements contained in this Agreement
or in any document, certificate or schedule required to be furnished pursuant to
this Agreement.

8.2              Indemnification by the Buyer. Buyer will indemnify, hold
harmless, defend and bear all costs of defending Seller, together with its
successors and assigns, from, against and with respect to any and all Damages to
or against Seller arising out of or in connection with:

(a)                Any debt, obligation, liability or commitment of the Company
after the Closing Date; and

Table of Contents14 

 

(b)               Any breach, inaccuracy or violation of, or non-performance by,
Buyer or any of its representations, warranties, covenants or agreements
contained in this Agreement or in any document, certificate or schedule required
to be furnished pursuant to this Agreement.

8.3              Notice of Claims. If any claim is made against a Party which,
if sustained, would give rise to a liability of the other hereunder, that latter
Party (the “Indemnitee”) will promptly cause notice of the claim to be delivered
to the former Party (the “Indemnitor”) and will afford the Indemnitor and its
counsel, at its sole expense, the opportunity to defend or settle the claim (and
the Indemnitee will have the right to participate at its sole expense). Any
notice of a claim will state specifically the representation, warranty, covenant
or agreement with the alleged basis for the claim, and the amount of liability
asserted against the Indemnitor by reason of the claim and the Indemnitor must
promptly acknowledge its indemnification obligation. If such notice and
opportunity are not given, or if any claim is compromised or settled without
notice to and consent of the other, no liability will be imposed by reason of
such claim, but if notice is given and the Indemnitor fails to assume the
defense of the claim within fifteen (15) days of mailing thereof, the claim may
be defended, compromised or settled (except for a claim which does not involve a
third party which cannot be settled without the consent of the Indemnitor) by
the Indemnitee without the consent of the Indemnitor and the Indemnitor will
remain liable under this Article. During such fifteen (15) day period, the
Indemnitee will take all steps necessary to protect the interests of itself and
the Indemnitor, including the filing of necessary responsive pleadings, the
seeking of emergency relief and other action necessary to maintain the status
quo, subject to reimbursement from the Indemnitor of its expenses in doing so.
Notwithstanding the foregoing, the Indemnitee may, upon notice to Indemnitor,
take control of any and all action necessary to (a) prevent its assets from
being seized, attached or otherwise encumbered as a result of such third-Party
action and (b) respond to and control any action requiring immediate response,
such as prayers for injunctive and other emergency relief, provided that
Indemnitee may participate in such defense at its sole cost and expense.

8.4              Cooperation. The Parties will cooperate at all times in
reasonable requests for documents, testimony and other forms of assistance in
connection with any claim pursuant to this Article. Indemnitor will not in the
defense of any such claim consent to the entry of any judgment against or
affecting the Indemnitee (other than a judgment or a dismissal on the merits and
without costs) except for the written consent of the Indemnitee, or enter into
any settlement (except with the written consent of the Indemnitee) which does
not include as an unconditional term thereof the giving by the claimant or the
plaintiff to the Indemnitee of a full release in respect to such claim.

8.5              Objections. If a claim for indemnification does not arise from
the claim or demand of a third party, the Indemnitor will have thirty (30) days
after the receipt of the written notice of such claim to object to the claim by
giving written notice to the Indemnitee specifying the reasons for such
objection or objections. If the Indemnitor does not so object to the claim, the
total amount of the claim will be promptly paid by the Indemnitor. If the
Indemnitor objects to the claim and the Parties are unable to settle any such
dispute, then the Parties will have all rights and remedies at law or in equity,
and either the Indemnitor or the Indemnitee may commence an action or proceeding
to resolve such dispute.

Table of Contents15 

 

8.6              Limitation on Damages. The obligations described in Sections
8.1 and 8.2 will be subject to and limited by the following principles and
limitations:

(a)                All representations, warranties, covenants and obligations
contained in this Agreement will survive the consummation of the transactions
contemplated by this Agreement through July 22, 2015 and will thereafter
terminate.

(b)               Seller will not be responsible to Buyer under this Article
unless and to the extent that the aggregate of all Damages suffered by Buyer
exceeds $1,000,000.00 and then only for the amount of such excess up to an
amount not greater than the Purchase Price less $1,000,000.00.

(c)                No Damages will be assessed or payment required of Seller
except to the extent of the post-tax effect on Buyer (taking into account
Buyer’s actual net income or loss together with tax carry forwards and carry
backs for the year in which Damages are paid.

(d)               The indemnifications provided in this Article will be the sole
and exclusive post-Closing remedy for damages available to any Party hereto for
any claim hereunder or arising in connection with the transactions contemplated
hereby.

(e)                No Party will be liable to the other hereunder for any
consequential, special or punitive damages.

(f)                No Party will be liable for Damages or otherwise to the other
Party to the extent the claiming Party had actual knowledge prior to the Closing
of any breach of representation or warranty or agreement, inaccuracy of any
representation or warranty, non-fulfillment of agreement or condition or
otherwise, and all such warranties, representations, agreements or conditions
will be deemed modified and amended to the extent of such actual knowledge.

ARTICLE IX - TERMINATION

Anything contained in this Agreement to the contrary notwithstanding, this
Agreement may be terminated at any time prior to the Closing Date (individually,
the “Terminating Event”):

(a)                By the mutual written consent of Seller and Buyer;

(b)               By Buyer upon the material breach by Seller or the material
inaccuracy or untruth of any of its covenants or agreements or representations
or warranties contained herein, provided that such breach is not due to the
actions of Buyer and such breach is not remedied within thirty (30) days after
receipt of notice thereof from Buyer;

(c)                By Seller upon the material breach by Buyer or the material
inaccuracy or untruth of any of its covenants or agreements or representations
or

Table of Contents16 

 

warranties contained herein, provided that such breach is not due to the actions
of Buyer and such breach is not remedied within thirty (30) days after receipt
of notice thereof from Seller;

(d)               By Buyer, if any of the conditions to the obligations of Buyer
set forth in this Agreement have not been satisfied by the Closing Date and such
condition or conditions have not been waived by Buyer; and

(e)                By Seller, if any of the conditions set forth in this
Agreement have not been satisfied by the Closing Date, and such condition or
conditions have not been waived by Seller.

                                                                                                  
ARTICLE X - GENERAL PROVISIONS

10.1          Confidential Nature of Information. Each Party hereto agrees that
it will treat in confidence all documents, materials and other information which
it will have obtained regarding any other Party during the course of the
negotiations leading to the consummation of the transactions contemplated
hereby, the investigation provided for herein and the preparation of this
Agreement and other related documents, and, in the event the transactions
contemplated hereby will not be consummated, all copies of non-public documents
and material which have been furnished in connection therewith will be promptly
returned to the Party furnishing the same, will continue to be treated as
confidential information and will not be used for the benefit of the Party who
returned such confidential information.

10.2          Governing Law. This Agreement will be governed by and interpreted
in accordance with the laws of the State of Wisconsin, without giving effect to
the provisions, policies or principles of the State of Wisconsin relating to
choice or conflict of laws.

10.3          Notices. All notices or other communications required or permitted
hereunder will be in writing and will be deemed given or delivered when
delivered personally, or when sent by registered or certified mail or prepaid
overnight courier or by legible facsimile addressed as follows:

 

If to Seller, to:

 

Jerry Hansen

6 Shadow Wood Lane

Sandy, Utah 84092

 

Tracy Johnson

11470 Jolley Acres Circle

Sandy, Utah 84092

 

Table of Contents17 

 

Greg C. Zaugg

Attorney at Law

Callister Nebeker & McCullough

Parkview Plaza One

Suite 600

2180 South 1300 East

Salt Lake City, Utah 84106

Telephone: 801-530-7300

Cell: 801-898-3116

Fax: 801-746-8607

 

With a copy, which shall not constitute notice, to:

 

Mark E. Rinehart

Attorney at Law

Callister Nebeker & McCullough

Parkview Plaza One

Suite 600

2180 South 1300 East

Salt Lake City, Utah 84106

Telephone: 801-530-7300

Cell: 801-898-3116

Fax: 801-746-8607

 

If to the Buyer, to

 

: Bo Linton

Fiber Recovery, Inc.,

3001 N. Rocky Pt. RD. Suite 200

Tampa, Florida, 33771

or to such address as any Party may indicate by a notice delivered to the other
Parties hereto. Notice is deemed received the same day (in the case of personal
delivery or email), three (3) days after mailing (in the case of registered
mail) and the next business day (in the case of overnight courier or facsimile
or scanned or email transmission).

10.4          Successors and Assigns. The rights of the Parties under this
Agreement are not be assignable.

10.5          Entire Agreement; Amendments. This Agreement and the Schedules and
Exhibits referred to herein and the documents delivered pursuant hereto, contain
the entire understanding of the Parties hereto with regard to the subject matter
contained herein or therein, and supersede all prior agreements, understandings
or letters of intent between or among any of the Parties hereto. The Parties
hereto, by mutual agreement in writing, may amend, modify and supplement this
Agreement.

10.6          Waivers. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the Party entitled to the
benefit thereof. The failure of

Table of Contents18 

 

any Party hereto to enforce at any time any provision of this Agreement will not
be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any Party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement will be held to constitute a waiver of any other or subsequent
breach.

10.7          Expenses. Each Party hereto will pay all of its respective costs
and expenses incurred incident to its negotiation and preparation of this
Agreement and to its performance and compliance with all agreements and
conditions contained herein on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel and accountants.

10.8          Severability. Should any provision of this Agreement for any
reason be declared invalid or unenforceable by final and non-appealable order of
any court or regulatory body having jurisdiction there over, such decision will
not affect the validity of the remaining portions, which remaining portions will
remain in force and effect as if this Agreement had been executed with the
invalid portion thereof eliminated. In the event any such provision of this
Agreement is so declared invalid, the Parties will promptly renegotiate in good
faith new provisions to eliminate such invalidity and to restore this Agreement
as nearly as possible to its original intent and effect.

10.9          No Set-Off. All obligations of Buyer under this Agreement, the
Note, the Security Agreement, the Control Agreement, the Mortgage and the Stock
Pledge Agreement will be paid by Buyer without notice, demand, counterclaim,
setoff, deduction or defense and without abatement, suspension, deferment,
diminution or reduction, and such obligations of Buyer will in no way be
released, discharged or otherwise affected by reason of: any damage to or
destruction or condemnation of or any loss of any asset of the Company or any
part thereof; or any action taken by the Town of Ringle or Marathon County or
the State of Wisconsin; any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding; any claim that
Buyer has or might have against Seller; any default or failure on the part of
Seller to perform or comply with any of the terms of this Agreement; or any
other occurrence whatsoever, whether similar or dissimilar to the foregoing; in
each case, whether or not Buyer will have notice or knowledge of any of the
foregoing. Buyer waives all rights now or hereafter conferred by statute or
otherwise to any abatement, suspension, deferment, diminution or reduction of
any of its obligations under this Agreement.

10.10      Incorporation of Recitals and Exhibits. The recitals, exhibits and
schedules hereto are hereby incorporated into this Agreement. All references
herein to this Agreement include references to all recitals, exhibits and
schedules to this Agreement.

10.11      Execution of Counterparts. This Agreement may be executed in one or
more counterparts, each of which will be considered an original instrument, but
all of which will be considered one and the same agreement, and will become
binding when one or more counterparts have been agreed by each of the Parties
and delivered to Seller and Buyer.

10.12      Arbitration of Disputes. If any dispute, controversy or claim among
the Parties or any of them arises out of or relates to this Agreement or the
breach, termination or validity thereof or the negotiation, execution or
performance thereof (a “Dispute”), the Parties will first

Table of Contents19 

 

attempt to settle such Dispute in the first instance by mutual, good faith
discussion. All such discussion will be confidential and will be treated as
compromise and settlement negotiations, and no written or oral representations
or statements made by the Parties during such discussion will be admissible for
any purpose in any subsequent proceedings. If such discussion does not resolve
the Dispute within fourteen days after the Party initiating arbitration asks the
others to commence such discussion, the Parties will arbitrate the Dispute as
follows.

(a)                The Party wishing to begin arbitration will give written
notice (an “Arbitration Notice”) of the existence of a Dispute to each of the
other Parties. The other Parties will submit a written response (an “Arbitration
Response”) to each Party including the Party who sent the Arbitration Notice.
Both the Arbitration Notice and the Arbitration Response will include a
statement of the submitting Party’s position with regard to the Dispute and a
summary of arguments supporting that position.

(b)               If not then resolved, the Dispute will be finally and
exclusively resolved by arbitration in accordance with the then-prevailing JAMS
Streamlined Arbitration Rules and Procedures, except as modified herein (the
“Rules”). There will be a single arbitrator. The Parties will have fourteen days
from commencement of the arbitration in accordance with the Rules to agree on a
single arbitrator. Failing timely agreement, the arbitrator will be selected by
JAMS. The place of arbitration will be at the offices of the Seller’s legal
counsel in Wisconsin. There will be no discovery in the arbitration and the
Parties will only be required to produce in advance of the arbitration hearing
on the merits any documents which they plan to introduce in evidence at the
hearing. The arbitral tribunal will not be empowered to award damages in excess
of compensatory damages, and each Party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute. Any
arbitration proceedings, decision or award rendered hereunder and the validity,
effect and interpretation of this arbitration agreement will be governed by the
Federal Arbitration Act, 9 U.S.C. §1 et seq. Any arbitration award will be final
and binding upon the Parties and will be the sole and exclusive remedy among the
Parties regarding any claims, counterclaims, issues or accounting presented to
the arbitral tribunal. Judgment upon any arbitration award may be entered in any
court having jurisdiction.

(c)                By agreeing to arbitration as provided in this Section 10.12,
the Parties do not intend to deprive any court of its jurisdiction to issue a
pre-arbitral injunction, pre-arbitral writ of attachment, or other order in aid
of arbitration proceedings or the enforcement of any arbitration award. Without
prejudice to such remedies as may be available under the jurisdiction of a
court, the arbitral tribunal will also have full authority to grant provisional
remedies and to direct the Parties to request that any court modify or vacate
any temporary or preliminary relief issued by such court, and to award damages
for the failure of any Party to respect the arbitral tribunal’s orders to that
effect. The Parties hereby submit to the exclusive jurisdiction of the courts of
the State of Wisconsin for the purpose of compelling arbitration, granting
preliminary relief in aid of arbitration

Table of Contents20 

 

or for issuance of a preliminary injunction to maintain the status quo or
prevent irreparable harm prior to the appointment of the arbitrator(s), and to
the non-exclusive jurisdiction of any court with jurisdiction for the
enforcement of any award issued hereunder.

(d)               By executing and delivering this Agreement, each Party
irrevocably (i) accepts unconditionally the jurisdiction and venue of the
Wisconsin Courts for such purpose; (ii) waives any objections which the Party
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings brought in the Wisconsin Courts and hereby further irrevocably
waives and agrees not to plead or claim in any such court that such action or
proceeding brought in the Wisconsin Courts has been brought in an inconvenient
forum; (iii) agrees that service of all process in any such proceeding in the
Wisconsin Courts may be made by registered or certified mail, return receipt
requested, to the Party at the address described in Section 10.3 above; and (iv)
agrees that service of process as provided in clause (iii) above is sufficient
to confer personal jurisdiction over the Party in any proceeding in such court
and otherwise constitutes effective and binding service in every respect. To the
extent permitted by applicable law, each Party hereby irrevocably and
unconditionally waives all rights to trial by jury in any action, proceeding
contemplated by this Agreement.

(e)                The arbitrator will determine which Party is the prevailing
Party in any Dispute. The arbitrator will award attorneys’ fees and all other
costs of arbitrating the Dispute to the prevailing Party in the Dispute, which
fees and costs will be paid by the non-prevailing Party.

10.13      Time is of the Essence. Time is of the essence under this Agreement.

10.14      Further Assurances. The Parties will execute such additional
documents including, without limitation, a consent to assignment or similar
document, and will cause such additional actions to be taken as may be required
or, in the judgment of any Party, be necessary or desirable, to effect or
evidence the provisions of this Agreement and the transactions contemplated
hereby.

10.15      Jurisdiction and Venue. Venue for and jurisdiction over any legal
proceedings available to the Parties hereunder will lie in the appropriate
courts of the State of Wisconsin.

Table of Contents21 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement on
the dates set forth below, to be effective as of the Effective Date.



Date:             JERRY HANSEN, an individual residing in the State of Utah    
            Date:             TRACY JOHNSON, an individual residing in the State
of Utah               THE PI FOUNDATION, INC., a Utah nonprofit corporation    
    Date:   By:       Name: Scott M. McCullough     Title: Executive Director  
                    KLEANGAS ENERGY TECHNOLOGIES, INC., a Delaware corporation  
      Date:   By:       Name:       Title:  





 



Table of Contents22 

 

EXHIBIT A

 

 

Note

 

Table of Contents23 

 

EXHIBIT B

 

 

Security Agreement

 

 

Table of Contents24 

 

EXHIBIT C

 

 

Stock Pledge Agreement

 

Table of Contents25 

 

EXHIBIT D

 

 

Control Agreement

Table of Contents26 

 

EXHIBIT E

 

 

Mortgage

Table of Contents27 

 

EXHIBIT F

 

 

Stock Power

 

Table of Contents28 

 

Schedule 2.12

 

 

Events, Liabilities, Developments and Circumstances

 

Table of Contents29 

 

Schedule 2.13(b)

 

 

Lawsuits, Claims, Suits, Proceedings and Investigations

 

 

 

 



Table of Contents30 

 